PER CURIAM.
This appeal brought by the owners of property condemned by the Government challenges the adequacy and basis for the award of compensation made after trial in the District Court without a jury.
There is no claim of error in the reception or exclusion of evidence. Two valuation witnesses testified for the owners and one for the Government.1 The trial judge personally viewed the property and the surrounding neighborhood. In a well considered opinion filed after trial the court found just compensation payable to appellants in the sum of $59,-450. There is substantial evidence to support his findings and conclusions and they should not be modified or disturbed (Phillips v. United States, 2 Cir., 1945, 148 F.2d 714).
Affirmed.-

 These valuations of appellants’ property before and after taking were:
Appellants’ witnesses Government’s witness
Baker Griffith Smith
before $328,000. $297,000. $198,000.
after 157,400. 129,525. 138,535.
$170,600. $167,475. $ 59,465.